Citation Nr: 0119062	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
the September 9, 1991, RO rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953 and from November 1953 to June 1973.  He had service in 
the Republic of Korea and in the Republic of Vietnam, and his 
awards and decorations included the Combat Action Ribbon and 
the Purple Heart Medal.

The veteran died in July 1991, and the appellant, his widow, 
seeks entitlement to service connection for the cause of his 
death.


FINDINGS OF FACT

1.  The appellant did not appeal the September 9, 1991, RO 
decision which denied entitlement to service connection for 
the cause of the veteran's death.

2.  The September 9, 1991 rating decision, denying service 
connection for the cause of the veteran's death, was 
reasonably supported by the evidence then of record and 
prevailing legal authority; the decision was not undebatably 
erroneous.  

3.  Evidence received since the RO's September 9, 1991, 
decision is cumulative or duplicative of that on file at the 
time of the decision and is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW 

1.  The RO's September 9, 1991, rating decision, which denied 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000) . 

2.  The September 9, 1991, rating decision, which denied 
service connection for the cause of the veteran's death was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 1999); C.F.R. § 20.1403 (2000).  

3.  Evidence received since the September 9, 1991, rating 
decision is not new and material to reopen the claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  This is not the appellant's 
first such claim.  By a rating action on September 9, 1991, 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant was notified of that decision, as well as her 
appellate rights; however, she did not submit a Notice of 
Disagreement with which to initiate an appeal.  As such, that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 19.192.  Previous determinations which are final and 
binding, including decisions of service connection, are 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).

The appellant now maintains that the September 9, 1991, 
rating decision was the result of CUE.  She contends that at 
the time of that decision, there was evidence on file showing 
that the veteran's fatal hepatitis was the result of 
medication he took for his service-connected hypertension and 
that service connection for the cause of his death was, 
therefore, warranted.  In the alternative, she contends that 
the fatal hepatitis was the result of his service-connected 
gunshot wound of the left arm.  She states that it can be 
presumed that at some time during his treatment for that 
wound he received some blood products or, at the very least, 
was exposed to hepatitis by virtue of the conditions 
associated with being wounded in combat.  She requests that 
all reasonable doubt be resolved in her favor.

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Further, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.  A determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id.  Simply 
to claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error meet the restrictive definition of CUE.  Simmons v. 
West 14 Vet. App. 84, 87-88  (2000); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

On September 9, 1991, as now, service connection for the 
cause of the veteran's death could be granted when it could 
be shown that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it had to be, singly or 
with some other condition, the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it was not 
sufficient to show that it casually shared in producing 
death.  Rather, it had to be shown that there was a causal 
connection. 38 U.S.C. § 1310; 38 C.F.R. § 3.312. 

Service connection connoted many factors, but basically, it 
meant that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability had 
been incurred coincident with active military, naval, or air 
service, or, if preexisting such service, had been aggravated 
therein.  38 U.S.C. §§ 1101, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a).  Continuity of symptomatology was required where 
the condition noted during service had not, in fact, been 
shown to be chronic or where the diagnosis of chronicity 
could have been legitimately questioned.  When the fact of 
chronicity in service was not adequately supported, then a 
showing of continuity after discharge was required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue was initially diagnosed after the veteran's discharge 
from service, service connection could still be granted, when 
all the evidence established that the disease had been 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain disabilities, such as cirrhosis of the liver, 
service connection could be presumed when that disability had 
been shown to a degree of 10 percent or more within one year 
of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption was rebuttable by affirmative evidence to the 
contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307. 

In September 1991, service connection could also be granted 
when the evidence showed that a particular disability was 
proximately due to or the result of a disability for which 
service connection had already been established.  38 C.F.R. 
§ 3.310(a). 


Evidence on file on September 9, 1991, consisted of the 
veteran's service medical records; reports of VA 
examinations, performed in March 1974 and November 1983; his 
marriage license; and private medical reports, reflecting 
treatment from July 1981 to August 1983.

The evidence showed that the veteran died in July 1991 as a 
result of hepatic coma with renal failure due to cirrhosis of 
the liver.  At the time of his death service connection was 
in effect for essential hypertension with sinus tachycardia, 
evaluated as 20 percent disabling; the residuals of a gunshot 
wound of the left forearm, evaluated as 10 percent disabling; 
a high frequency hearing loss, evaluated as noncompensable; 
the residuals of a dislocated right shoulder, evaluated as 
noncompensable; and a history of a peptic ulcer, evaluated as 
noncompensable.  Service connection for all of those 
disabilities had been effective since the veteran's 
retirement from service.

On September 9, 1991, the claims file was negative for any 
evidence of hepatitis, renal failure, or cirrhosis of the 
liver in service.  The presence of hepatitis was first 
clinically recorded in April 1983, when the veteran was 
treated for a high fever, chills, jaundice, and high color 
urine.  He was admitted to the hospital, where it was noted 
that he was taking Catapres and Zyloprim for his 
hypertension.  It was also noted that he abused alcohol.  
Following a work-up and observation, the diagnoses were acute 
hepatitis, probably drug induced, and hypertension.  

Despite the reported probable link between the veteran's 
hepatitis and the medication which he took for his service-
connected hypertension, that link was never clearly 
established.  Rather, the veteran's physician stated 
specifically that it was unclear whether the veteran's 
hepatitis was related to alcohol or to blood pressure 
medication.  Moreover, there was no competent evidence that 
such hepatitis was in any way related to cirrhosis of the 
liver which was responsible for the veteran's fatal hepatic 
coma and renal failure.  Indeed, the hepatitis in April 1983 
was characterized as acute in nature and improved during the 
months after the veteran's release from the hospital.  To 
conclude otherwise, as does the appellant, one would have to 
assert that the RO had improperly weighed and evaluated the 
evidence.  As noted above, such assertions can never rise to 
the stringent definition of CUE.

The appellant also asserts that the fatal hepatic disorder 
was related to the veteran's service-connected residuals of a 
gunshot wound of the left forearm; however, there was no 
competent evidence on file on September 9, 1991, to support 
that assertion.  Although the appellant presumes that the 
veteran received blood products or was otherwise exposed to 
hepatitis during the treatment of his wound, there was no 
evidence to that effect. 

In light of the foregoing, the Board is of the opinion that 
the RO's decision on September 9, 1991, was not the result of 
CUE.  There is simply no competent evidence that the correct 
facts, as they were known at the time, were not before the 
RO, nor is there any competent evidence that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The appellant requests that all reasonable doubt be 
resolved in her favor; however, it should be noted that in 
September 1991, as now, the resolution of reasonable doubt 
applied to those cases where there was an approximate balance 
of evidence both for and against the appellant's claim.  
38 C.F.R. § 3.102.  Not only is there no such balance in this 
case, a claim of CUE, by its very nature suggests no such 
doubt.  Therefore, the policy relating to reasonable doubt is 
not applicable in this case.

II.  New and Material Evidence

Although there was no CUE involved in the RO's September 9, 
1991 decision, contentions have been raised to the effect 
that the appellant has submitted additional evidence to 
substantiate her claim of entitlement to service connection 
for the cause of the veteran's death.

Generally, a claim which has been finally denied by the RO 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156.  If new and material evidence has 
been presented, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist the appellant in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the RO's decision in 
September 1991 consists of clinical records associated with 
the veteran's hospitalization in April 1983; a report of 
private hospitalization in February 1991; a private medical 
report reflecting outpatient treatment in April 1991; and the 
report of the veteran's final hospitalization in July 1991.  
While new in the sense that they were not previously before 
VA decisionmakers, such records and reports show no more than 
treatment for the veteran's fatal liver disease in the months 
preceding his death.  They do not suggest a nexus between 
that disease and service or between cirrhosis and the year 
after the veteran's retirement from service.  They also do 
not suggest a nexus between that the fatal liver disease and 
any service-connected disability.  Rather, they strongly 
suggest that the veteran's fatal liver disease was the result 
of alcohol consumption.  While they note the veteran's 
history of treatment for hepatitis probably due to 
hypertension medication, they reinforce the conclusion that 
such disease was not chronic in nature.  Indeed, they are 
negative for any evidence of treatment for hepatitis due to 
hypertension medication between 1983 and the time of the 
veteran's death.  In fact, the only reports of a relationship 
between any service connected disability and the fatal liver 
disease continues to come from the appellant.  While she is 
qualified to report symptoms that are capable of lay 
observation, she is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

In light of the foregoing, the Board is of the opinion that 
the evidence received since the RO's decision in September 
1991 is essentially cumulative in nature.  Even when 
considered with the evidence previously of record, the 
additional evidence fails to fill the deficits in the 
evidence which existed at that time.  As such, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In arriving at this 
conclusion, the Board notes that the preponderance of the 
evidence is against the veteran's claim; and, therefore, the 
policy of reasonable doubt is not for application.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
these claims under the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  By virtue of information sent to the 
appellant, including the Statement of the Case, the appellant 
and her representative were notified of the evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Such 
evidence included private medical records reflecting 
inpatient and outpatient treatment in the months preceding 
the veteran's death, as well as the report of his final 
hospitalization.  Moreover, the appellant has not identified 
any outstanding evidence which could be used to support any 
of the issues on appeal.  Finally, the Board notes that the 
appellant has been informed of her right to have a hearing in 
association with her appeal; however, to date, she has 
declined to exercise that right.  Accordingly, the Board is 
of the opinion that the VA has met its duty to assist the 
appellant in the development of this appeal and that there is 
no need for further development at this time.



ORDER

The September 9, 1991, rating decision, which denied 
entitlement to service connection for the cause of the 
veteran's death, was not the result of CUE; and, therefore, 
the appeal is denied.

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

